Fletcher, J.,
delivered the opinion of the court.
This is a quo warranto proceeding, brought by the appellee on May 11, 1908, to oust appellant from the office of alderman of the town of Handsboro, a Code chapter town. Appellant was elected ás alderman for the unexpired term ending January 4, 1909, a date which has now passed. This case was not submitted to this court until December 21, 1908, the very day on which this court adjourned for the Christmas recess. We do not, therefore, find that anything is left for us to decide, since neither party is now entitled to the office. Not being disposed to decide questions of no practical importance, ,we of our own motion dismiss this appeal. So ordered. D ismissed.